DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claims 1, 12 and 20 recite, “the corresponding plurality of mail users.” There is no antecedent basis for such recitation. Dependent claims 2 – 11 and 12 – 19 inherit such defect. Examiner will interpret “the corresponding plurality of mail users” as “migration contacts for forwarding accounts”
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claims 1, 12 and 20  and dependent claims 11 and 19 recite, “the respective corresponding mail user.” There is no antecedent basis for such recitation. Dependent claims 2 – 10 and 12 – 18 inherit such defect. Examiner will interpret “the respective corresponding mail user” as “the destination account”
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claims 1, 12 and 20  and dependent claims 11 and 19 recite, “the respective identity” There is no antecedent basis for such recitation. Dependent claims 2 – 10 and 12 – 18 inherit such defect. Examiner will interpret “the respective identity” as “item identifiers”
Claims 2, 3 and 13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2, 3 and 13  recite, “the migration.” There is no antecedent basis for such recitation. 
Claims 3, 4 and 13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3, 4 and 13  recite, “the other.” There is no antecedent basis for such recitation. Examiner will interpret “the other” as “the other subcomponents”
Claims 7 – 9 and 15 - 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 7 and 15 recite, “the copied identities”. There is no antecedent basis  for such recitation. Examiner will interpret “the copied identities” as “the copied message objects.” Claims 8, 9 and 16, 17 depend from claims 7 and 15 respectively and suffer the same defect.
Examiner will interpret “the respective identity” as  “item identifiers”

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1, 2, 4, 10 – 13 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dennis et al. (United States Patent Publication Number 20130212200) hereinafter Dennis
Regarding claim 1 Dennis teaches a  system (Fig. 14, system [0007]  [0131]) comprising: at least one processor; (ABS., processor) (central processing unit [0025]) and at least one memory (memory [0025]) coupled to the at least one processor (ABS., processor) (central processing unit [0025]) for performing (performing [0024]) operations (operations [0075]) comprising: receiving (receives ([0103]) at least one request (customer migration order [0026]) to migrate (to migrate [0097]) identities (message objects [0096]) such as “identities” of a plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) of a source tenant (source email system [0073]) such as “source tenant” to a plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of a target tenant, (destination email system [0073]) such as “target tenant” wherein the plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” correspond (the technology creates a migration contact for each of the provided users or addresses [0059]) to the plurality of mailboxes; (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) copying (copying [0125])  the identities (message objects [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) to a data store (destination local email store [0115]) such as “data store” associated with (associated with [0094])  the target tenant; (destination email system [0073]) such as “target tenant”  uploading (upload [0070]) mapping data (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” to the data store; (destination local email store [0115]) such as “data store” mapping, (domain mapping process [0078])  using the mapping data, (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” the identities (message object [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) copied (copying [0125]) to the data store (destination local email store [0115]) such as “data store” to the corresponding (the technology creates a migration contact for each of the provided users or addresses [0059]) plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant; (destination email system [0073]) such as “target tenant”  and for each of the identities (message object [0075]) such as “identities” that are mapped to (maps a unique ID [0126]) the corresponding (the technology creates a migration contact for each of the provided users or addresses [0059]) plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant, (destination email system [0073]) such as “target tenant” copying (copying [0125]) at least one attribute (item metadata [0125]) such as “attribute”  of the respective identity (item identifiers [0125]) such as “the respective identity”  from the data store (destination local email store [0115]) such as “data store”  to the respective corresponding mail user (destination account [0078]) such as “the respective corresponding mail user” of the target tenant (destination email system [0073]) such as “target tenant”

Regarding claim 2 Dennis  teaches the system of claim 1, 
Dennis further teaches wherein the operations (operations [0075]) further comprise: prior to copying (copying [0115]) the identities (message objects [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) to the data store, (destination local email store [0115]) such as “data store” validating (Fig. 10, (1004) validate we still have access to all of the source emails accounts [0089])  the at least one request, (customer migration order [0026])  wherein the validating (validate [0089]) includes determining (when the migration date and time arrives [0091]) such as “determining” see also “the system workflow engine may create a task for a company employee to confirm that the migration should begin (block 1103) … the employee confirms that the migration should begin by closing the task (block 1104),” [0091] the source tenant (source email system [0073]) such as “source tenant” and the target tenant (destination email system [0073]) such as “target tenant” are configured for the migration (ready for migration [0091]) 

Regarding claim 4 Dennis teaches the system of claim 1
Dennis further teaches wherein the operations further comprise: prior to (prior to [0121]) copying (copying [0115]) the identities (message objects [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) to the data store: (destination local email store [0115]) such as “data store” based on (based on [0114]) whether the source tenant (source email system [0073]) such as “source tenant” or the target tenant (destination email system [0073]) such as “target tenant”  sent (process [0026]) such as “sent” the at least one request, (customer migration order [0026]) providing (provides [0016]) the at least one request (customer migration order [0026]) to the other (the other subcomponents [0135]) of the source tenant (source email system [0073]) such as “source tenant” or the target tenant(destination email system [0073]) such as “target tenant”   for acceptance; (verification [0085]) such as “acceptance” and receiving the acceptance (if verification is successful [0085]) from the other (the other subcomponents [0135]) of the source tenant (source email system [0073]) such as “source tenant” or the target tenant (destination email system [0073]) such as “target tenant”  

Regarding claim 10 Dennis teaches the system of claim 1
Dennis further teaches wherein in response (in response [0098]) to the target tenant (destination email system [0073]) such as “target tenant”   downloading (retrieving [0125]) such as “downloading” from the system (Fig. 14, system [0007]  [0131]) a list (message object headers [0048]) of the identities (message objects [0096]) copied (copying [0125]) to the data store (destination local email store [0115]) such as “data store” and creating (creating [0085]) a mapping file (data table [0124]) such as “mapping file”  based on (based on [0114]) the list, (message object headers [0048]) the mapping file (data table [0124]) such as “mapping file”   is uploaded (upload [0070]) to the system (Fig. 14, system [0007]  [0131]) as part of the mapping data (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data”

Regarding claim 11 Dennis teaches the system of claim 1, 
Dennis further teaches in response(in response [0098])  to at least one of the identities  (message objects [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) copied (copying [0115])  to the data store  (destination local email store [0115]) such as “data store” not being mapped (If it is not found in the data table, [0124]) to a corresponding mail user (destination email account [0117]) of the target tenant, (destination email system [0073]) such as “target tenant”   the operations (operations [0049]) further comprise: uploading (the client application will copy that item to the destination and add that entry to the data table [0124]) new mapping data (item that was not found in the data table [0124]) to the data store; (destination local email store [0115]) such as “data store”  mapping, (domain mapping process [0078])  using the new mapping data, (item that was not found in the data table [0124]) the at least one of the identities (message objects [0096]) such as “identities” copied (copying [0115])  to the data store (destination local email store [0115]) such as “data store” to the corresponding mail user (destination email account [0117]) of the target tenant; (destination email system [0073]) such as “target tenant”   and if the at least one of the identities (message objects [0096]) such as “identities”  is mapped to (mapping of the customer's domain, [0086]) the corresponding mail user, (destination email account [0117])  copying (copying [0115])  at least one attribute (assigned message ID [0076]) of the respective identity (message object [0076]) from the data store (destination local email store [0115]) such as “data store”  to the respective corresponding mail user (destination account [0078]) of the target tenant (destination email system [0073]) such as “target tenant”   

Regarding claim 12 Dennis  a method for migrating (to migrate [0097]) mailbox identities, (message objects [0096]) such as “identities” the method comprising: receiving, (receives ([0103]) by a cloud computing service, (SkyKick engine [0017]) such as “cloud computing service”  at least one request (customer migration order [0026]) to migrate(to migrate [0097])  identities (message objects [0096]) such as “identities” of a plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043])  of a source tenant(source email system [0073]) such as “source tenant”  to a plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of a target tenant, (destination email system [0073]) such as “target tenant” wherein the plurality of mail users(forwarding accounts [0150]) such as “plurality of mail users” correspond (the technology creates a migration contact for each of the provided users or addresses [0059]) to the plurality of mailboxes, (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043])   and the source tenant (source email system [0073]) such as “source tenant” and the target tenant (destination email system [0073]) such as “target tenant” are tenants (Fig. 2, (202) customer []) such as “tenant” of the cloud computing service; (SkyKick engine [0017]) such as “cloud computing service”  copying, (copying [0125])  by the cloud computing service, (SkyKick engine [0017]) such as “cloud computing service the identities (message objects [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) to a data store (destination local email store [0115]) such as “data store associated with (associated with [0094]) the target tenant; (destination email system [0073]) such as “target tenant”  uploading (upload [0070]) mapping data (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” to the data store; (destination local email store [0115]) such as “data store” mapping, (domain mapping process [0078])  by the cloud computing service (SkyKick engine [0017]) such as “cloud computing service”  using the mapping data, (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” the identities (message object [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) copied(copying [0125])  to the data store (destination local email store [0115]) such as “data store” to the corresponding(the technology creates a migration contact for each of the provided users or addresses [0059])  plurality of mail users  (forwarding accounts [0150]) such as “plurality of mail users of the target tenant; (destination email system [0073]) such as “target tenant”  and for each of the identities (message object [0075]) such as “identities” that are mapped to(maps a unique ID [0126])  the corresponding (the technology creates a migration contact for each of the provided users or addresses [0059]) plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant, (destination email system [0073]) such as “target tenant” copying, (copying [0125])  by the cloud computing service, (SkyKick engine [0017]) such as “cloud computing service”   at least one attribute (item metadata [0125]) such as “attribute of the respective identity (item identifiers [0125]) such as “the respective identity”  from the data store (destination local email store [0115]) such as “data store”  to the respective corresponding mail user (destination account [0078]) such as “the respective corresponding mail user” of the target tenant	 (destination email system [0073]) such as “target tenant”

Regarding claim 13 Dennis teaches the method of claim 12, 
Dennis further teaches validating (Fig. 10, (1004) validate we still have access to all of the source emails accounts [0089])  the at least one request, (customer migration order [0026])   wherein the validating (validate [0089]) includes determining (when the migration date and time arrives [0091]) such as “determining” see also “the system workflow engine may create a task for a company employee to confirm that the migration should begin (block 1103) … the employee confirms that the migration should begin by closing the task (block 1104),” [0091] the source tenant (source email system [0073]) such as “source tenant” and the target tenant (destination email system [0073]) such as “target tenant” are configured for the migration; (ready for migration [0091]) in response (in response [0098])  to validating (validate [0089]) the at least one request (customer migration order [0026])   and based (based on [0107]) on whether the source tenant (source email system [0073]) such as “source tenant” or the target tenant (destination email system [0073]) such as “target tenant” sent (process [0026]) such as “sent” the at least one request, (customer migration order [0026]) providing (provides [0016]) the at least one request (customer migration order [0026]) to the other (the other subcomponents [0135]) of the source tenant(source email system [0073]) such as “source tenant”  or the target tenant (destination email system [0073]) such as “target tenant” for acceptance; (verification [0085]) such as “acceptance” receiving the acceptance (if verification is successful [0085])  from the other  (the other subcomponents [0135]) of the source tenant (source email system [0073]) such as “source tenant” or the target tenant; (destination email system [0073]) such as “target tenant”  and in response (in response [0098])  to receiving the acceptance, (if verification is successful [0085])  copying (copying [0125])  the identities(message objects [0096]) such as “identities”  of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) to the data store (destination local email store [0115]) such as “data store”

Regarding claim 18 Dennis the method of claim 12,
Dennis further teaches  wherein in response (in response [0098]) to the target tenant(destination email system [0073]) such as “target tenant”    downloading (retrieving [0125]) such as “downloading” from the cloud computing service (SkyKick engine [0017]) such as “cloud computing service”   a list (message object headers [0048]) of the identities(message objects [0096])  copied (copying [0125]) to the data store (destination local email store [0115]) such as “data store” and creating (creating [0085]) a mapping file  (data table [0124]) such as “mapping file” based on (based on [0114]) the list, (message object headers [0048]) the mapping file(data table [0124]) such as “mapping file”  is uploaded (upload [0070]) as part of the mapping data (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data”

Regarding claim 19 Dennis teaches the method of claim 12,
Dennis further teaches  wherein in response (in response [0098])  to at least one of the identities (message objects [0096]) such as “identities” of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) copied (copying [0115])  to the data store (destination local email store [0115]) such as “data store not being mapped (If it is not found in the data table, [0124])  to a corresponding mail user (destination email account [0117]) of the target tenant, (destination email system [0073]) such as “target tenant”   the method further comprising: uploading (the client application will copy that item to the destination and add that entry to the data table [0124]) new mapping data (item that was not found in the data table [0124]) to the data store; (destination local email store [0115]) such as “data store mapping, (domain mapping process [0078])  using the new mapping data, (item that was not found in the data table [0124]) the at least one of the identities (message objects [0096]) such as “identities” copied (copying [0115])  to the data store (destination local email store [0115]) such as “data store” to the corresponding mail user(destination email account [0117])  of the target tenant; (destination email system [0073]) such as “target tenant”   and if the at least one of the identities(message objects [0096]) such as “identities”   is mapped to (mapping of the customer's domain, [0086]) the corresponding mail user, (destination email account [0117])  copying (copying [0115])  at least one attribute (assigned message ID [0076]) of the respective identity (message object [0076]) from the data store (destination local email store [0115]) such as “data store”  to the respective corresponding mail user (destination account [0078]) of the target tenant (destination email system [0073]) such as “target tenant”   

Regarding claim 20 Dennis teaches  computer storage media storing instructions (computer-readable media that may store instructions [0025]) for migrating (migrating [0049]) mailbox identities (message objects [0096]) such as “identities” that, when executed by (performed by [0026]) at least one processor, (processing units [0025]) cause the at least one processor (processing units [0025]) to perform operations (operations [0049]) comprising: receiving (receives ([0103]) at least one request (customer migration order [0026]) to migrate(to migrate [0097])  identities (message objects [0096]) such as “identities” of a plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043])  of a source tenant (source email system [0073]) such as “source tenant”  to a plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of a target tenant, (destination email system [0073]) such as “target tenant” wherein the plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” correspond (the technology creates a migration contact for each of the provided users or addresses [0059]) to the plurality of mailboxes; (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043])   copying (copying [0125])  the identities(message objects [0096]) such as “identities”  of the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) to a data store (destination local email store [0115]) such as “data store” associated with (associated with [0094])  the target tenant; (destination email system [0073]) such as “target tenant”  uploading (upload [0070]) mapping data(extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data”  to the data store; (destination local email store [0115]) such as “data store” mapping, (domain mapping process [0078])   using the mapping data, (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” the identities (message object [0096]) such as “identities” of the plurality of mailboxes(email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043])  copied (copying [0125])  to the data store (destination local email store [0115]) such as “data store” to the corresponding (the technology creates a migration contact for each of the provided users or addresses [0059])  plurality of mail users  (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant; (destination email system [0073]) such as “target tenant”   and for each of the identities (message object [0075]) such as “identities” that are mapped(maps a unique ID [0126])   to the corresponding (the technology creates a migration contact for each of the provided users or addresses [0059]) plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant, (destination email system [0073]) such as “target tenant” copying (copying [0125])  at least one attribute (item metadata [0125]) such as “attribute” of the respective identity(item identifiers [0125]) such as “the respective identity”   from the data store(destination local email store [0115]) such as “data store”   to the respective corresponding mail user(destination account [0078]) such as “the respective corresponding mail user”  of the target tenant (destination email system [0073]) such as “target tenant”

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (United States Patent Publication Number 20130212200) hereinafter Dennis in view of Greinhofer et al., (United States Patent Publication Number 20140149517) hereinafter Greinhofer.
Regarding claim 3 Dennis teaches the system of claim 2, 
Dennis further teaches wherein the source tenant (source email system [0073]) such as “source tenant” and the target tenant (destination email system [0073]) such as “target tenant”  are configured (configured [0022]) for the migration (copy data from the source email system to the destination email system [0022])  when each of the source tenant (source email system [0073]) such as “source tenant” and the target tenant (destination email system [0073]) such as “target tenant”  have enabled (migration should begin [0091])  identity migration, (migration of a messaging object [0076]) such as “identity migration”  specified the other (the other subcomponents [0135]) of the source tenant (source email system [0073]) such as “source tenant or the target tenant (destination email system [0073]) such as “target tenant”   involved (involves [0099])  in the identity migration, (migration of a messaging object [0076]) such as “identity migration”   
Dennis does not fully disclose a specified a direction for the migration of the identities.
Greinhofer teaches a specified a direction (uni-directional migrations and bi-directional synchronization [0017])  for the migration (mailbox migrations [0017]) of the identities 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis to incorporate the teachings of Greinhofer  whereby   a specified a direction for the migration of the identities. By doing so messaging system content is moved from the source messaging system to the destination messaging system messaging system content may be maintained on both the source and destination messaging systems. Greinhofer [0017])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (United States Patent Publication Number 20130212200) hereinafter Dennis in view of Doshi et al., (United States Patent Publication Number 20110213789) hereinafter Doshi
Regarding claim 5 Dennis teaches the system of claim 1
Dennis does not fully disclose  wherein the data store associated with the target tenant is a hidden mailbox that is stored locally at the target tenant and is accessible by the system.
	Doshi teaches wherein the data store (organized hierarchical category of the multi-tenant  on-demand database relevant to the user [0027]) such as “data store” associated with (associate with [0022]) the target tenant (Fig. 6 Tenant 1 [0077]) is a hidden mailbox (data access to a user is based on the role [0026]) therefore the user may not be able to access portions of data of the multi-tenant on-demand database system that they are not authorized to view [0033] … such as “a hidden mailbox” see also paragraphs [0027] – [[032] that is stored locally (local store  [0117]) at the target tenant (Fig. 6, (610) tenant management process space [0077]) and is accessible (organization-wide shared or accessible [0083]) by the system (the system [0080]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Doshi   wherein the data store associated with the target tenant is a hidden mailbox that is stored locally at the target tenant and is accessible by the system. By doing so the amount of data access based on a role is determined thus enabling enhanced data security, the display of more relevant data and an increase in time savings. Doshi [0007].

Claims 6 – 9 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (United States Patent Publication Number 20130212200) hereinafter Dennis in view of Lindley et al., (United States Patent Publication Number 20160188614) hereinafter Lindley
Regarding claim 6 Dennis teaches the system of claim 1
Dennis further teaches wherein the data store (destination local email store [0115]) such as “data store”
Dennis does not fully disclose  includes at least one collection comprised of a plurality of rows 
Lindley teaches includes at least one collection (current collection [0031]) comprised of a plurality of rows (identified accounts [0031]) such as “plurality of rows”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley wherein  includes at least one collection comprised of a plurality of rows. By doing so processor(s) 200 determines whether a number of levels associated
with the first migration collection meets or exceeds the threshold number of levels (if specified). Lindley [0031]

Regarding claim 7 Dennis in view of Lindley teaches the system of claim 6
Dennis as modified further teaches wherein each of the plurality of rows  (rows of unique IDS, copied items, last modified time [0126])” of the data store (destination local email store [0115]) such as “data store”  stores an identity (unique ID [0126]) from the copied (copied [0126])   identities (message objects [0096]) 
Dennis does not fully disclose in a first collection 
Lindley teaches in a first collection (first migration collection [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley wherein  in a first collection. By doing so determines
that the threshold number of accounts (if specified) has been saved or associated with the first migration collection or at decision block 314 the threshold number of levels (if specified) has been associated with the first migration collection, then, at block 320, the first migration collection is considered complete and ready for migration. Lindley [0034].

Regarding claim 8 Dennis in view of Lindley teaches the system of claim 7
Dennis as modified further teaches wherein the mapping data (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” includes a set of source identifiers (source data store reference indexes [0122]) for the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) of the source tenant (source email system [0073]) such as “source tenant” and a set of target identifiers (destination data store reference indexes [0122]) for the plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant; (destination email system [0073]) such as “target tenant”   and uploading (upload [0070]) the mapping data  (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data to the data store (destination local email store [0115]) such as “data store” comprises uploading  (upload [0070]) the mapping data  (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” for storage (copied to [0122]) such as “storage” of the data store, (destination local email store [0115]) such as “data store”  wherein each of the plurality of rows (rows comprising source and destination data store reference indexes, the date and time, and the source and destination folder path for each item copied to the destination [0122])  stores a source identifier (source item indexes [0122]) for a mailbox (a mailbox [0073]) from the set of source identifiers (source data store reference indexes [0122]) and a target identifier (copied source reference index  [0122]) such as “target identifier” for a mail user (forwarding accounts [0150]) such as “mail user”  that corresponds (matches [0071]) to the mailbox (the mailbox [0074]) from the set of target identifiers (destination data store reference indexes [0122])
	Dennis does not fully disclose in a second collection (source/destination migrated item reference index table [0122]) in the second collection (source/destination migrated item reference index table [0122])
	Lindley teaches in a second collection; (a second collection [0034]) in the second collection (second collection [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley wherein  in a second collection. By doing so completion of the first migration collection may initiate repetition of process 300 in order to create a second migration collection. Lindley [0034].

Regarding claim 9 Dennis in view of Lindley teaches the system of claim 8
Dennis as modified further teaches  wherein the mapping , (domain mapping process [0078])  comprises: for each row (for each item copied [0122]) such as ”for each row” of the plurality of rows (rows comprising source and destination data store reference indexes, the date and time, and the source and destination folder path for each item copied to the destination [0122])  storing the mapping data: (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” referencing the source identifier (source item indexes [0122]) for the mailbox (the mailbox [0074]) from the set of source identifiers; (source data store reference indexes [0122]) determining (during a migration pass [0122]) “determining”  an identity (unique ID [0126]) for the mailbox (the mailbox [0074]) is copied (copied [0122]) in the data store (destination local email store [0115]) such as “data store” based on a presence of the source identifier (source item indexes [0122]) for the mailbox (the mailbox [0074]) in a row  (row of unique IDS, copied items, last modified time [0126]) of the data store; (destination local email store [0115]) such as “data store” referencing (referencing [0126]) the target identifier (copied source reference index  [0122]) such as “target identifier” for the mail user (forwarding accounts [0150])  that corresponds(matches [0071])  to the mailbox (the mailbox [0074]) from the set of target identifiers; (destination data store reference indexes [0122])and determining (during a migration pass [0122]) such as “determining” that the mail user (forwarding accounts [0150]) such as “mail user”  exists at the target tenant (destination email system [0073]) such as “target tenant”   based on a presence of the target identifier (copied source reference index  [0122]) such as “target identifier”  for the mail user(forwarding accounts [0150]) such as “mail user”   at the target tenant (destination email system [0073]) such as “target tenant”  
	Dennis does not fully disclose in the second collection; of the first collection
	Lindley teaches in the second collection; (a second collection [0034]) of the first collection(first migration collection [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley in the second collection; of the first collection. By doing so Completion of the first migration collection may initiate repetition of process 300 in order to create a second migration collection. Lindley [0034].

Regarding claim 14 Dennis teaches the method of claim 12
Dennis further teaches wherein the data store (destination local email store [0115]) such as “data store”
Dennis does not fully disclose  includes at least one collection comprised of a plurality of rows 
Lindley teaches includes at least one collection (current collection [0031]) comprised of a plurality of rows (identified accounts [0031]) such as “plurality of rows”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley wherein  includes at least one collection comprised of a plurality of rows. By doing so processor(s) 200 determines whether a number of levels associated
with the first migration collection meets or exceeds the threshold number of levels (if specified). Lindley [0031]

Regarding claim 15 Dennis teaches the method of claim 14
Dennis as modified further teaches wherein each of the plurality of rows  (rows of unique IDS, copied items, last modified time [0126])” of the data store (destination local email store [0115]) such as “data store”  stores an identity (unique ID [0126]) from the copied (copied [0126])   identities (message objects [0096]) 
Dennis does not fully disclose in a first collection 
Lindley teaches in a first collection (first migration collection [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley wherein  in a first collection. By doing so determines
that the threshold number of accounts (if specified) has been saved or associated with the first migration collection or at decision block 314 the threshold number of levels (if specified) has been associated with the first migration collection, then, at block 320, the first migration collection is considered complete and ready for migration. Lindley [0034].

Regarding claim 16 Dennis teaches  the method of claim 15
Dennis as modified further teaches wherein the mapping data (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” includes a set of source identifiers (source data store reference indexes [0122]) for the plurality of mailboxes (email addresses (e.g., existing mailboxes); aliases ( email addresses that do not have a specific mailbox but point directly to (i.e., deliver all mail to) email addresses that do have a specific mailbox);  distribution groups, (email addresses that do not have a specific mailbox but point directly to more than one address) and shared mailboxes  [0043]) of the source tenant (source email system [0073]) such as “source tenant” and a set of target identifiers (destination data store reference indexes [0122]) for the plurality of mail users (forwarding accounts [0150]) such as “plurality of mail users” of the target tenant; (destination email system [0073]) such as “target tenant”   and uploading (upload [0070]) the mapping data  (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data to the data store (destination local email store [0115]) such as “data store” comprises uploading  (upload [0070]) the mapping data  (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” for storage (copied to [0122]) such as “storage” of the data store, (destination local email store [0115]) such as “data store”  wherein each of the plurality of rows (rows comprising source and destination data store reference indexes, the date and time, and the source and destination folder path for each item copied to the destination [0122])  stores a source identifier (source item indexes [0122]) for a mailbox (a mailbox [0073]) from the set of source identifiers (source data store reference indexes [0122]) and a target identifier (copied source reference index  [0122]) such as “target identifier” for a mail user (forwarding accounts [0150]) such as “mail user”  that corresponds (matches [0071]) to the mailbox (the mailbox [0074]) from the set of target identifiers (destination data store reference indexes [0122])
	Dennis does not fully disclose in a second collection (source/destination migrated item reference index table [0122]) in the second collection (source/destination migrated item reference index table [0122])
	Lindley teaches in a second collection; (a second collection [0034]) in the second collection (second collection [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley wherein  in a second collection. By doing so completion of the first migration collection may initiate repetition of process 300 in order to create a second migration collection. Lindley [0034].

Regarding claim 17 Dennis teaches  the method of claim 16
Dennis as modified further teaches  wherein the mapping , (domain mapping process [0078])  comprises: for each row (for each item copied [0122]) such as ”for each row” of the plurality of rows (rows comprising source and destination data store reference indexes, the date and time, and the source and destination folder path for each item copied to the destination [0122])  storing the mapping data: (extracted items from the source data store, added to the destination local email store that has been synchronized [0115]) such as “mapping data” referencing the source identifier (source item indexes [0122]) for the mailbox (the mailbox [0074]) from the set of source identifiers; (source data store reference indexes [0122]) determining (during a migration pass [0122]) “determining”  an identity (unique ID [0126]) for the mailbox (the mailbox [0074]) is copied (copied [0122]) in the data store (destination local email store [0115]) such as “data store” based on a presence of the source identifier (source item indexes [0122]) for the mailbox (the mailbox [0074]) in a row  (row of unique IDS, copied items, last modified time [0126]) of the data store; (destination local email store [0115]) such as “data store” referencing (referencing [0126]) the target identifier (copied source reference index  [0122]) such as “target identifier” for the mail user (forwarding accounts [0150])  that corresponds(matches [0071])  to the mailbox (the mailbox [0074]) from the set of target identifiers; (destination data store reference indexes [0122])and determining (during a migration pass [0122]) such as “determining” that the mail user (forwarding accounts [0150]) such as “mail user”  exists at the target tenant (destination email system [0073]) such as “target tenant”   based on a presence of the target identifier (copied source reference index  [0122]) such as “target identifier”  for the mail user(forwarding accounts [0150]) such as “mail user”   at the target tenant (destination email system [0073]) such as “target tenant”  
	Dennis does not fully disclose in the second collection; of the first collection
	Lindley teaches in the second collection; (a second collection [0034]) of the first collection(first migration collection [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dennis  to incorporate the teachings of Lindley in the second collection; of the first collection. By doing so Completion of the first migration collection may initiate repetition of process 300 in order to create a second migration collection. Lindley [0034].

Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Lindley et al., (United States Patent Publication Number 20160188614) in teaches the creation collections of associated accounts for a migration process. Fig. 3, [0021], [0022]
	Willis et al., (United States Patent Publication Number 20170116205) teaches “identity migration of emails, file system to a new corresponding system” Fig. 3
	Nick Czeczulin (United States Patent Publication Number 20100011033) teaches “mailbox migration” Figs. 1 – 4, paragraphs [0020], [0021], [0027].
	Ambrose et al., (United States Patent Publication Number 20160253339) teaches “migration and synchronization of data” Fig 5, paragraphs [0072]
	Orman et al., (United States Patent Publication Number 20180268045) teaches “identity mapping for cloud migrations” Figs, 5 & 6, paragraphs [0029], [0030]
	Gary Baker (United States Patent Publication Number 20110302277) teaches web-based migration of data in a multi-tenant databases system. Fig. 2, paragraph [0024].
	Kieran McCorry, “Microsoft Exchange Server 2003 – Deployment and Migration” (HP Technologies), August 2004, ISBN 978-1-55558-316-3. Pages 211 – 277. https://www.sciencedirect.com/book/9781555583163/microsoft-exchange-server-2003-deployment-and-migration
	Jim Bostick et al., “Email migration: strategies and outcomes” SIGUCCS '97: Proceedings of the 25th annual ACM SIGUCCS conference on User services: Are you ready? November 1997 Pages 29–34 https://doi.org/10.1145/266064.266081 

10.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166